Name: Council Regulation (EC) No 2600/97 of 19 December 1997 amending Regulation (EC) No 3094/95 on aid to shipbuilding
 Type: Regulation
 Subject Matter: mechanical engineering;  world organisations;  competition;  economic policy
 Date Published: nan

 Avis juridique important|31997R2600Council Regulation (EC) No 2600/97 of 19 December 1997 amending Regulation (EC) No 3094/95 on aid to shipbuilding Official Journal L 351 , 23/12/1997 P. 0018 - 0018COUNCIL REGULATION (EC) No 2600/97 of 19 December 1997 amending Regulation (EC) No 3094/95 on aid to shipbuildingTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 92 (3) (c), 94 and 113 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas an agreement respecting normal competitive conditions in the commercial shipbuilding and repair industry, concluded between the European Community and certain third countries within the framework of the Organization for Economic Cooperation and Development (OECD) (2), has still not yet entered into force;Whereas therefore Council Regulation (EC) No 3094/95 of 22 December 1995 on aid to shipbuilding (3) has not yet entered into force;Whereas, in accordance with Article 10 of Regulation (EC) No 3094/95, the relevant rules of Council Directive 90/684/EEC of 21 December 1990 on aid to shipbuilding (4) continue to apply ad interim, pending the entry into force of the OECD agreement and until 31 December 1997 at the latest;Whereas, given the continuing uncertainties over entry into force of the OECD agreement, which may be further delayed beyond 31 December 1997, the Council needs to take appropriate steps pending decisions on possible new arrangements on aid to shipbuilding;Whereas Regulation (EC) No 3094/95 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1 The third subparagraph of Article 10 of Regulation (EC) No 3094/95 shall be replaced by the following:'Pending the entry into force of the said Agreement, the relevant provisions of Directive 90/684/EEC shall apply until the Agreement enters into force and until 31 December 1998 at the latest.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 1997.For the CouncilThe PresidentF. BODEN(1) Opinion delivered on 17 December 1997 (not yet published in the Official Journal).(2) OJ C 375, 30. 12. 1994, p. 3.(3) OJ L 332, 31. 12. 1995, p. 1. Regulation as amended by Regulation (EC) No 1904/96 (OJ L 251, 3. 10. 1996, p. 5).(4) OJ L 380, 31. 12. 1990, p. 27.